Per curiam.
Attorney Thomas K. McWhorter of Clayton County filed suit on behalf of his client, Dr. A. K. Weathers, Jr., against Tallman Pools. Tallman Pools filed requests for admissions which were not answered and were treated as admitted; summary judgment was granted against Dr. Weathers. In its January 19, 1979, order granting summary judgment to Tallman Pools, the court found that its requests for admissions were served on October 19, 1978, that no answers or objections were filed within 30 days, that no motion to extend the time for answering was made, that no motion for permission to file late answers was made, that no motion seeking permission to withdraw admissions was made, and that Tallman Pools’ motion for summary judgment filed December 4,1978, should be granted.
Disciplinary proceedings were instituted against attorney McWhorter for violation of Standard 44, wilful neglect of a legal matter entrusted to him. After defaulting, McWhorter was successful in opening the default and petitioned for public reprimand. In his answer, McWhorter does not deny that after summary judgment was granted, he misrepresented to his client that the case was still pending. The Special Master having accepted the attorney’s prayer for public reprimand and the State Disciplinary Board having approved that recommendation, the attorney’s petition for public reprimand is granted and it is ordered that Thomas K. McWhorter receive a public reprimand as provided by the Rules of the State Bar of Georgia.

It is so ordered.


All the Justices concur.